Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 1 of 17




 PMOS EXHIBIT 1
   EXCERPTS OF RYAN DIETZ’S
  DECEMBER 6, 2018 DEPOSITION
         TRANSCRIPT
Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 2 of 17




                                                                    1
                               PAGES 1-150
                               EXHIBITS See Index
      IN THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF MASSACHUSETTS
           Civ. A. No. 17-12472-DLS

 LUIGI WARREN,                    )
                                  )
                  Plaintiff,      )
                                  )
                 vs               )
                                  )
 THE CHILDREN'S HOSPITAL          )
 CORPORATION,                     )
                                  )
                  Defendant.      )


       DEPOSITION of RYAN DIETZ, a witness
 called on behalf of the plaintiff, taken
 pursuant to the applicable provisions of the
 Federal Rules of Civil Procedure, before
 Marie C. Leonard, Registered Professional
 Reporter, Certified Shorthand Reporter
 No. 146799, and a Notary Public in and for the
 Commonwealth of Massachusetts, at Children's
 Hospital, Landmark Center, 401 Park Drive,
 Boston, Massachusetts, on Thursday,
 December 6, 2018, commencing at 1:03 p.m.




         SHEA COURT REPORTING SERVICES
          15 Court Square, Suite 920
          Boston, Massachusetts 02108
                (617) 227-3097

                SHEA COURT REPORTING SERVICES
sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 3 of 17




                                                                         7
 1                 Is that clear?

 2    A.    Yes, that's clear.

 3    Q.    Very good.

 4                 I would like to start by asking some

 5          questions about your background and

 6          experience, Mr. Dietz.      You are currently

 7          senior licensing manager at the Technology and

 8          Innovation Development office at Boston

 9          Children's Hospital; is that correct?

10    A.    That's correct.

11    Q.    And you started in that position in 2012 --

12    A.    Correct.

13    Q.    -- is that correct?

14                 And were you previous -- was your

15          previous position director of the Office of

16          Technology Development at the Immune Disease

17          Institute --

18    A.    Correct.

19    Q.    -- is that correct?

20                 And you were there in that position

21          from 2002 to 2012, for about ten years; is

22          that also correct?

23    A.    That's not completely accurate, no.

24    Q.    Can you please clarify that?

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 4 of 17




                                                                         8
 1                  MR. FOLKMAN:   Objection.

 2    A.    The title -- the title that I received for

 3          director changed at a point in time that I

 4          don't recall.     And my prior title was

 5          technology transfer associate.

 6    Q.    Okay.    And you had a JD degree, which is a

 7          juris doctor, as I understand it, from Suffolk

 8          University Law School --

 9    A.    That's --

10    Q.    -- is that correct?

11    A.    That's correct.

12    Q.    And is it correct you also have a bachelor's

13          degree in psychology and criminal justice; is

14          that correct?

15    A.    That's correct.

16    Q.    And you studied biotechnology at Boston

17          University; is that correct?

18    A.    That is correct.

19    Q.    All right.    And in your position at Immune

20          Disease Institute, you were responsible for

21          the licensing of technology to Moderna

22          Therapeutics; is that correct?

23                  MR. FOLKMAN:   Objection.

24    A.    That's correct.

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 5 of 17




                                                                         9
 1    Q.    And in your current position at Boston

 2          Children's Hospital, is the Moderna license

 3          still administered by you; is that correct?

 4                   MR. FOLKMAN:   Objection.

 5    A.    I -- I don't necessarily know what the

 6          question is.     "Administered" is a little

 7          complicated for me to understand.

 8    Q.    Okay.     What is your role with respect to the

 9          Moderna licensing agreement at Boston

10          Children's Hospital?

11    A.    I am the manager of the technology cases and

12          the licenses associated with those cases; and,

13          therefore, the license is something I oversee

14          on behalf of Children's Hospital.

15    Q.    Okay.     And there are multiple licensing

16          offices at Children's Hospital; is that

17          correct?

18    A.    That's correct.

19    Q.    And -- but you are the licensing officer who

20          oversees the Moderna license --

21    A.    I -- I oversee the cases and the --

22    Q.    -- is that correct?

23    A.    -- and the licenses associated with those

24          cases.

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 6 of 17




                                                                        25
 1          correct?

 2    A.    I don't know the intent of entering into the

 3          agreement.

 4    Q.    In 2012 IDI did merge with Boston Children's

 5          Hospital; is that correct?

 6    A.    That is correct.

 7    Q.    And that -- so IDI ceased to exist as an

 8          independent entity on October 1, 2012 and

 9          became a program within Boston Children's

10          Hospital; is that your understanding?

11                 MR. FOLKMAN:    Objection, compound,

12          calls for a legal conclusion.

13    A.    That is my understanding.

14    Q.    Can you summarize in your own words the

15          differences between Immune Disease Institute

16          and Boston Children's Hospital --

17                 MR. FOLKMAN:    Objection.

18    Q.    -- in terms of size and admission?

19                 MR. FOLKMAN:    Objection.

20    A.    They are different --

21    Q.    Is it correct that the -- sorry.

22    A.    They are different --

23    Q.    Go ahead.

24    A.    -- in size significantly.       They are primarily

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 7 of 17




                                                                        26
 1          different in their clinical capacity of the

 2          hospital versus the Immune Disease Institute

 3          having no clinical focus or employees.

 4    Q.    Both of these organizations are nonprofit

 5          entities; is that correct?

 6    A.    I believe so.

 7    Q.    The Immune Disease Institute, to restate what

 8          you just said, was strictly a research

 9          institution, and Boston Children's Hospital

10          does research but it's also -- treats patients

11          and teaches medical students; is that correct?

12    A.    I don't believe I stated that they are

13          strictly one thing or another.        So I don't

14          believe your restatement is accurate.

15    Q.    Is it true that Boston Children's Hospital

16          treats patients, but that it's also a teaching

17          and research institution; is that correct?

18    A.    Yes.

19    Q.    And is it correct that the Immune Disease

20          Institute was solely a scientific institute

21          and not involved in the treatment of patients

22          or the training of medical students?

23    A.    I don't believe that is accurate.

24    Q.    In what respect is it not accurate?

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 8 of 17




                                                                        27
 1    A.    I understand medical students are trained

 2          there, maybe not in clinical, but in research

 3          capacity.    And there may be people at IDI who

 4          had clinical roles somewhere outside of the

 5          Immune Disease Institute.

 6    Q.    Okay.    The licensing agreement involving the

 7          technology from Derrick Rossi's lab was --

 8          involved the Immune Disease Institute and

 9          Moderna.    So the Immune Disease Institute, am

10          I correct, was the licensor, Moderna the

11          licensee?

12    A.    Correct.

13    Q.    And am I correct that the Immune Disease

14          Institute had a written policy regarding the

15          sharing of revenues with employee-inventors --

16                  THE COURT REPORTER:     What's --

17    Q.    -- and licensed technology?

18                  MR. FOLKMAN:    Dr. -- excuse me.

19          Dr. Warren, I think the court reporter had a

20          little trouble hearing that question.         Could

21          you say it again, please.

22                  DR. WARREN:    Yes.

23    Q.    The Immune Disease Institute had a written

24          policy regarding the sharing of revenues from

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 9 of 17




                                                                        28
 1          license -- licensing of inventions that

 2          covered employee-inventors; is that correct?

 3    A.    That is correct.

 4    Q.    And that's fairly typical for major research

 5          institutions; is that correct?

 6    A.    That is my understanding.

 7    Q.    To have such a policy?

 8                 And Boston Children's Hospital has its

 9          own written policy for sharing -- governing

10          the sharing of revenue for licensed inventions

11          with inventors and other parties?

12                 MR. FOLKMAN:    Objection.

13    A.    I'm sorry.    That -- that's a question?

14    Q.    Is that correct?

15    A.    Yes, that is correct.

16    Q.    Does Boston Children's Hospital also have its

17          own written policy regarding licensing and

18          revenue sharing?

19    A.    Yes, it does.

20    Q.    Did the Immune Disease Institute take an

21          equity stake in Moderna in partial

22          consideration for the licensing of the

23          technology from Derrick Rossi's lab?

24    A.    Yes, they did.

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 10 of 17




                                                                         29
 1     Q.   And the equity stake is treated as a royalty

 2          for the purposes of distributing -- for the

 3          purposes of sharing revenues with

 4          employee-inventors; is that correct?

 5                 MR. FOLKMAN:     Objection.

 6     A.   I believe so.

 7     Q.   And is that also true of the Boston Children's

 8          Hospital policy?

 9                 MR. FOLKMAN:     Objection.

10     A.   I believe so.

11     Q.   Did the Immune Disease Institute ever during

12          the course of its independent existence reveal

13          publicly that it had accepted equity from

14          Moderna in partial consideration for a license

15          to technology?

16     A.   I don't know.

17     Q.   But you never heard of it during that --

18     A.   I'm not aware of --

19     Q.   You were never aware of such a thing?

20     A.   Could you clarify your question?

21     Q.   Did the Immune Institute ever disclose in a

22          public forum such as a -- an annual report or

23          in academic publication that it had taken an

24          equity stake in Moderna and also consideration

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 11 of 17




                                                                         30
 1          for a license?

 2     A.   I don't know.

 3     Q.   Do you know if according to the IDI policy on

 4          inventions, the institution was supposed to do

 5          that?

 6                   MR. FOLKMAN:   Objection.

 7     A.   I don't know if we were supposed to do that.

 8     Q.   Did the Immune Disease Institute or Boston

 9          Children's Hospital ever disclose to either --

10          sorry.     Let me strike that.    I'm going to

11          begin again.

12                   The license that IDI granted to Moderna

13          is based on patent applications with two

14          inventors, Derrick Rossi and the plaintiff, in

15          this case, Luigi Warren; is that correct?

16                   MR. FOLKMAN:   Objection.

17     A.   That's correct.

18     Q.   And there are no other inventors on those

19          filings?

20     A.   That's correct.

21     Q.   Did the Immune Disease Institute ever reveal,

22          in the course of its existence, the acceptance

23          of equity to either of those two inventors,

24          Dr. Warren or Dr. Rossi?

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 12 of 17




                                                                         31
 1                   MR. FOLKMAN:   Objection.

 2     A.   I don't know.

 3     Q.   But you're not aware of that happening?

 4     A.   I'm not aware of it, no.

 5     Q.   And you were director of the licensing office

 6          at Immune Disease Institute?

 7                   MR. FOLKMAN:   Objection, argumentative.

 8     A.   That's correct.

 9     Q.   And how many individuals worked in that

10          office?

11     A.   At what time frame?

12     Q.   Let's say 2010 to 2012.

13     A.   One.

14     Q.   You're referring to yourself?

15     A.   Correct.

16     Q.   Sorry.     Could you repeat your answer?

17     A.   Correct.

18     Q.   I didn't catch that.

19     A.   Correct.

20     Q.   Are you aware of Boston Children's Hospital

21          ever communicating or ever disclosing in a

22          public forum that Moderna license -- that IDI

23          or BCH had taken equity from Moderna?

24     A.   I'm not aware.

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 13 of 17




                                                                         32
 1     Q.   You're not aware of that happening?

 2     A.   Correct.

 3     Q.   Do you know if the Boston Children's Hospital

 4          policy on licensing says that that should

 5          happen?

 6     A.   I'm not aware of that.

 7     Q.   Are you familiar with Boston Children's

 8          Hospital's written policy on inventions and

 9          the licensing and technology?

10     A.   I am familiar with it.

11     Q.   You are familiar with it?

12     A.   Correct.

13     Q.   But you're not aware of any provisions in

14          there that would call for public disclosure of

15          the acceptance of equity in return for a

16          license?

17                 MR. FOLKMAN:     Objection, asked and

18          answered.

19     A.   That is correct.

20     Q.   Let's turn to the plaintiff's contact review

21          in 2017 regarding the Moderna license.         Do you

22          recall being contacted on one thing by Luigi

23          Warren, the plaintiff in this case --

24                 MR. FOLKMAN:     Objection.

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 14 of 17




                                                                         65
 1                  DR. WARREN:    All right.

 2                  MR. FOLKMAN:    Okay.   Okay.   Go ahead.

 3     Q.   All right.     Let's turn to page 6 of the

 4          policy, page 6 being the policy -- original

 5          document pagination.

 6     A.   Yes.

 7     Q.   And the second paragraph from the top of the

 8          page says, "Each covered person shall sign a

 9          participation agreement which the covered

10          person agrees to comply with this policy.           A

11          copy of a participation agreement is attached

12          as Exhibit A.

13     A.   I see that.

14     Q.   Do you know from your time at -- as the

15          director of tech transfer in the Immune

16          Disease Institute, whether that practice was

17          followed?

18     A.   It's my understanding that all new employees

19          went through a process where they were given

20          the policy and they were required to sign it.

21     Q.   Okay.    Let's turn to page 8 of the document.

22     A.   Yes.

23     Q.   And could you please read for me -- you see

24          the Section "H, Distribution of Net Proceeds,"

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 15 of 17




                                                                         147
 1     A.   I think it assumes that that is a complete

 2          description of what went into play, and I

 3          don't know whether that's the case.

 4     Q.   All right.

 5                 All right.     Can you tell me when the

 6          first distributions of the licensing revenue

 7          from the Moderna case took place?

 8     A.   I don't have details of the distributions.

 9     Q.   Can you tell me if any steps were taken by

10          IDI or BCH to inform either Dr. Warren or

11          Dr. Rossi that license and policy that was

12          going to be applied had a different percentage

13          for the investors?

14     A.   I don't recall communications informing --

15          informing the inventors of those changes.

16          We've talked about a couple -- the description

17          earlier of various splits, but I'm not

18          familiar with other communications that you

19          might be asking about.

20     Q.   Going back to the IDI technology policy or

21          inventions policy, are you familiar with what

22          steps were taken to inform IDI employees of

23          the contents of that policy?

24     A.   Can you -- we're just pulling that exhibit up.

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 16 of 17




                                                                         148
 1          Are you referring to Exhibit 11?

 2     Q.   Yes.

 3     A.   And your question?

 4     Q.   In the technology policy what steps were taken

 5          to make employees or employee-inventors aware

 6          of what was in that document?

 7                 MS. MacIVER:     Objection.

 8     Q.   So you stated that one aspect was to provide a

 9          participation agreement during orientation and

10          have the parties -- have the employee sign

11          your participation agreement; is that correct?

12     A.   That's correct.

13     Q.   Are you aware of the technology policy being

14          posted on the corporate Internet for IDI?

15     A.   I believe it was.

16                 DR. WARREN:     Okay.     Now, I believe I

17          have no further questions at this time; and I

18          will ask Ms. MacIver whether she has any

19          question.

20                 MS. MacIVER:     I just have one.     I'm

21          going to put in front of Ryan -- it's

22          Exhibit 21, and then it was page BCH001106.

23                               * * * * *

24

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
     Case 1:17-cv-12472-DLC Document 57-1 Filed 03/08/19 Page 17 of 17




                                                                         151
 1                             CERTIFICATE
 2
 3          Commonwealth of Massachusetts
 4          Norfolk, ss.
 5
 6                 I, Marie C. Leonard, Registered
 7          Professional Reporter, Certified Shorthand
 8          Reporter, and a Notary Public in and for the
 9          Commonwealth of Massachusetts, do hereby
10          certify:
11                 That RYAN DIETZ, the witness whose
12          deposition is hereinbefore set forth, was duly
13          sworn by me and that such deposition is a true
14          record of the testimony given by the said
15          witness.
16                 IN WITNESS WHEREOF, I have hereunto set
17          my hand and notarial seal this 15th day of
18          January, 2019.
19
20
21
                                  Marie C. Leonard
22                                RPR, CSR No. 146799
23
            My commission expires
24          on June 17, 2022

                     SHEA COURT REPORTING SERVICES
     sheacourtreporting@gmail.com                               617-227-3097
